DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 recites the limitation "the second switching device” in line 4, which implies that the second switching device is defined already in independent claim 10 or dependent claim 11, which is not the case.  There is insufficient antecedent basis for this limitation in the claim.
Note: to overcome the rejection “the second switching device “ should be recited as “ a second switching device”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. [US 10971942 B2], and further in view of Davis et al. [US 20150236547 A1].
Regarding claim 1, Jung discloses an electronic apparatus (electronic device, 101, fig 1), comprising: a display (display 160, fig 1); a processor (120, fig 1) configured to, when a battery of the electronic apparatus is to be charged, obtain a display state of the display and generate a mode-selection signal according to the display state (wherein at least one processor is configured to control the display to display a screen capable of selecting a first mode among a plurality of modes in response to a user input, claim 1); and a battery management circuit (control circuit 512, fig 5A) connected to the processor and configured to, upon receiving the mode-selection signal, switch to one of a charging mode among the plurality of modes based on the mode-selection signal to charge the battery (at least one processor is configured to control the display to display a screen capable of selecting a first mode among a plurality of modes in response to a user input, wherein the control circuitry is configured to: in response to selecting the first mode, supply, via the first charging circuitry, a first part of a current supplied from the power interface to the battery, supply, via the first charging circuitry, a second part of the current to at least one electronic element included in the electronic device, and supply, via the second charging circuitry, claim 1, fig 4, fig 5A). But Jung does not explicitly disclose that the charging mode is charge pump charging mode or a direct charging mode. 
Davis discloses that a battery management circuit connected to the processor and configured to, upon receiving the mode-selection signal, switch to one of a charge pump charging mode or a direct charging mode based on the mode-selection signal to charge the battery (a power manager coupled to the battery connector to charge the battery in a first charging mode and a second charging mode, and a switch coupled to the power manager and responsive to user actuation to select between the first charging mode and the second charging mode, paragraph [0003]). 
Note: the first and second power charging modes correspond to a normal charging mode and a fast charging mode (paragraph [0021] in Davis).
	It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Davis’s selection of fast and normal charging mode in Jung’s device the battery of electronic devices can be safe from overheating damage. When a battery is charged a scheme of charging the battery at a high speed through the supply of high current to the battery may more rapidly generate heat such heat may not only cause a loss of charging current in a charging circuit but also decrease the capability of the electronic device. As the input power becomes higher, a high charging current may be provided to the charging circuit. In this case, the probability of generating heat is high and the heat may influence capabilities of other elements around the charging circuit. By dividing the  charging circuits into two sub modes  (fast charging mode and the normal charging mode ) may increase the charging efficiency and reduce the excessive heat produce according to display state.
	Regarding claim 10, Jung discloses a charging method (claim 13), applied to an electronic apparatus comprising a display (display 160, fig 1), a processor (120, fig 1), and a battery management circuit (control circuit 512, fig 5), the method comprising: obtaining, by the processor, a display state of the display when a battery of the electronic apparatus is to be charged (col. 21, lines 48-53); generating, by the processor, a mode-selection signal based on the display state and sending the mode-selection signal to the battery management circuit; and upon receiving the mode-selection signal, switching, by the battery management circuit, switch to one of a charging mode among the plurality of modes based on the mode-selection signal to charge the battery (at least one processor is configured to control the display to display a screen capable of selecting a first mode among a plurality of modes in response to a user input, wherein the control circuitry is configured to: in response to selecting the first mode, supply, via the first charging circuitry, a first part of a current supplied from the power interface to the battery, supply, via the first charging circuitry, a second part of the current to at least one electronic element included in the electronic device, and supply, via the second charging circuitry, claim 1, fig 4, fig 5A). But Jung does not explicitly disclose that the charging mode is charge pump charging mode or a direct charging mode.
	Davis discloses on receiving the mode-selection signal, switching, by the battery management circuit, to one of a first charging mode or a second charging mode based on the mode- selection signal to charge the battery (a power manager coupled to the battery connector to charge the battery in a first charging mode and a second charging mode, and a switch coupled to the power manager and responsive to user actuation to select between the first charging mode and the second charging mode, paragraph [0003]. 
Note: the first and second power charging modes correspond to a normal charging mode and a fast charging mode (paragraph [0021]). 
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Davis’s selection of fast and normal charging mode in Jung’s device the battery of electronic devices can be safe from overheating damage. When a battery is charged a scheme of charging the battery at a high speed through the supply of high current to the battery may more rapidly generate heat such heat may not only cause a loss of charging current in a charging circuit but also decrease the capability of the electronic device. As the input power becomes higher, a high charging current may be provided to the charging circuit. In this case, the probability of generating heat is high and the heat may influence the capabilities of other elements around the charging circuit. By dividing the  charging circuits into two sub modes  (fast charging mode and the normal charging mode ) may increase the charging efficiency and reduce the excessive heat produce according to display state.
Regarding claim 15, Jung discloses a non-transitory computer-readable storage medium (memory 130, fig 1) having stored thereon instructions (The memory 130 may store, for example, instructions or data relating to at least one other element of the electronic device 101. Col. 6, lines 17-20) that, when executed by a processor of an electronic apparatus (The processor 210 may load, in a volatile memory, instructions or data received from at least one of the other elements, Col. 8, lines 22-25) comprising the processor (120, fig 1), a display (160, fig 1), and a battery management circuit (control circuit, 512, fig 5), cause the electronic apparatus to perform a charging method (the control circuit 512 may selectively drive the first charging circuit 514 (for example, the first charging circuit 432) and/or second charging circuit 516, Col. 17, lines 51-55), the method comprising: obtaining, by the processor, a display state of the display when a battery of the electronic apparatus is to be charged; generating, by the processor, a mode-selection signal based on the display state and sending the mode-selection signal to the battery management circuit; and upon receiving the mode-selection signal, switch to one of a charging mode among the plurality of modes based on the mode-selection signal to charge the battery (at least one processor is configured to control the display to display a screen capable of selecting a first mode among a plurality of modes in response to a user input, wherein the control circuitry is configured to: in response to selecting the first mode, supply, via the first charging circuitry, a first part of a current supplied from the power interface to the battery, supply, via the first charging circuitry, a second part of the current to at least one electronic element included in the electronic device, and supply, via the second charging circuitry, claim 1, fig 4, fig 5A)But Jung does not explicitly disclose that the charging mode is charge pump charging mode or a direct charging mode.
Davis discloses that a battery management circuit connected to the processor and configured to, upon receiving the mode-selection signal, switch to one of a charge pump charging mode or a direct charging mode based on the mode-selection signal to charge the battery (a power manager coupled to the battery connector to charge the battery in a first charging mode and a second charging mode, and a switch coupled to the power manager and responsive to user actuation to select between the first charging mode and the second charging mode, paragraph [0003].
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Davis’s selection of fast and normal charging mode in Jung’s device the battery of electronic devices can be safe from overheating damage. When a battery is charged a scheme of charging the battery at a high speed through the supply of high current to the battery may more rapidly generate heat such heat may not only cause a loss of charging current in a charging circuit but also decrease the capability of the electronic device. As the input power becomes higher, a high charging current may be provided to the charging circuit. In this case, the probability of generating heat is high and the heat may influence capabilities of other elements around the charging circuit. By dividing the  charging circuits into two sub modes  (fast charging mode and the normal charging mode ) may increase the charging efficiency and reduce the excessive heat produce according to display state.
Conclusion
Claims 2-9, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 24, 2022